Citation Nr: 0520467	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision that 
increased the rating for the veteran's service-connected 
bilateral pes planus from 0 percent to 10 percent, effective 
February 2, 2001.  In October 2001, the veteran filed a 
notice of disagreement (NOD) with the assigned 10 percent 
rating.  A statement of the case (SOC) was issued in May 
2002, and the veteran filed a substantive appeal in June 
2002.  

In December 2003, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

In its December 2003 decision, the Board denied a rating in 
excess of 10 percent for bilateral pes planus.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2004, Counsel for the 
VA Secretary and the veteran filed a Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).  In an Order also 
dated in August 2004, the Court granted the motion, vacating 
the December 2003 Board decision and remanding the matter to 
the Board for further proceedings consistent with the Joint 
Motion.  

In November 2004, the Board remanded the matter on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of a rating in excess of 
10 percent for bilateral pes planus (as reflected in a 
February 2005 supplemental SOC (SSOC)).

In June 2005, the Board received additional evidence from the 
RO, which was not previously associated with the claims file, 
consisting of a statement from the veteran dated that same 
month.   

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

In its November 2004 remand, the Board determined that 
further RO development of the claim was needed, following a 
review of the medical evidence in light of the August 2004 
Court Order and Joint Motion.  As the Board then noted, the 
Joint Motion includes citation to Ardison v. Brown, 6 Vet. 
App. 405 (1994), for the proposition that where there is a 
history of remission and recurrence of a condition, the duty 
to assist encompasses the obligation to review a disability 
during an active, rather than an inactive, phase.  Also 
identified in the motion is evidence of additional bilateral 
foot disability other than pes planus, which the record 
indicates may be service-related.  Based on consideration of 
the points raised in the Joint Motion, the Board requested 
that the veteran undergo VA examination during a flare-up of 
his bilateral foot disability, and that the examiner also 
provide an opinion as to whether the veteran had any 
additional foot disability related to his in-service foot 
injuries and/or service-connected pes planus.     

However, the Board presently notes that the report of a 
subsequent February 2005 examination of the feet does not 
reflect that the veteran actually underwent examination 
during a period of a flare-up of his bilateral foot 
condition.  Moreover, even if it were shown that an 
examination during a flare-up was attempted and/or simply may 
not have been documented, the Board points out that the 
examiner diagnosed bilateral calcaneal spurs in addition to 
pes planus, but did not indicate whether such disability is 
related to service-connected pes planus.  Hence, the 
directives were not followed.  The Board emphasizes that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).     

The Board also points out that the matter of a current 
bilateral foot disability other than pes planus, involves 
further disability affecting the feet for which the veteran 
is not presently service-connected.  Because such additional 
foot disability may best be medically evaluated in 
conjunction with service-connected pes planus, and also to 
avoid separate RO adjudication of issues that are factually 
related, the Board finds that the matter of a bilateral foot 
disability other than pes planus is inextricably intertwined 
with the increased rating claim on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  

The Board also points out that that, in adjudicating the 
claim for an increase, it would be helpful to obtain medical 
findings as it is possible to separate the symptoms and 
effects of bilateral pes planus from any other nonservice-
connected foot disability.  In this regard, The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2004).   

Hence, the Board finds that the RO should arrange for the 
veteran to undergo further VA examination by either a 
podiatrist or orthopedist, during a flare-up of foot 
disability.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The Board 
notes that, in March 2005, the veteran submitted to the RO an 
edited copy of a report of an April 2004 VA examination of 
the feet, conducted at Syracuse VAMC; a complete copy of this 
examination report is not presently associated with the 
claims file.  Also, the claims file currently includes 
outpatient treatment records from the Syracuse VAMC dated 
from April 2000 to March 2002, and from May 2004 to September 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical evaluation and/or treatment 
records from the Syracuse VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requesting 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal, as 
well as the inextricably intertwined claim for compensation 
for a bilateral foot disability other than pes planus, if 
warranted.  For the sake of efficiency, the RO should 
consider the additional evidence submitted directly to the 
Board in June 2005.  Moreover, in adjudicating the claim for 
compensation for an additional bilateral foot disability (if 
appropriate), the RO should consider whether evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004), even by 
analogy, is warranted.  

The Board emphasizes that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2004).  Hence, if the RO 
adjudicates a claim for compensation for bilateral foot 
disability other than pes planus, the RO should not return 
the claims file to the Board until after the veteran has 
either perfected an appeal on that claim, or the time period 
for doing so has expired, whichever comes first.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Syracuse 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's feet since March 2002, to 
include any report of VA examination 
conducted in April 2004.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim for a 
higher rating for bilateral pes planus 
within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination of his feet (by a 
podiatrist or orthopedist), during a 
flare-up, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include X-
rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should identify all 
symptomatology attributable to the 
veteran's bilateral pes planus.  The 
physician should then provide an 
assessment of the severity of bilateral 
pes planus.

The examiner should also identify all 
disabilities affecting the veteran's feet 
other than bilateral pes planus.  He or 
she should offer an opinion as to whether 
each additional foot disability identified 
is etiologically related to military 
service and/or pes planus, and if not, the 
physician should indicate whether it is 
possible to distinguish the symptoms and 
effects of the veteran's pes planus from 
impairment attributable to any nonservice-
connected bilateral foot disability.  If 
it is not medically possible to do so, the 
examiner should clearly so state, and 
indicate that the findings are relative to 
overall bilateral foot impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  The examiner should also clearly 
document all actions taken to examine the 
veteran during a flare-up of his bilateral 
foot disability.


5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 10 percent for bilateral pes 
planus, in light of all pertinent evidence 
(to include that submitted directly to the 
Board in June 2005) and legal authority.  
If the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate, on the evidence, the claim for 
increase for bilateral pes planus as well 
as the question whether the veteran has 
any distinct service-connected bilateral 
foot disability other than pes planus, 
and, if appropriate, consider whether an 
evaluation for such disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, even 
by analogy, is assignable.  

8.  If compensation for a bilateral foot 
disability other than pes planus is 
denied, the RO must provide to the veteran 
and his representative both notice of the 
denial and of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate review of any issue not 
currently in appellate status, a timely 
appeal must be perfected.  While the RO 
must afford the veteran the appropriate 
time period for a response, the veteran 
should perfect an appeal as to the denial 
of any claim for compensation for a 
bilateral foot disability other than pes 
planus, if desired, as soon as possible, 
to avoid unnecessary delay in the 
consideration of the appeal. 

8.	If any benefits sought on appeal (for 
which an appeal has been perfected) are 
denied, the RO must furnish to the veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  
The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for compensation for a 
bilateral foot disability other than pes 
planus, or the time period for doing so 
has expired, whichever comes first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

